UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 KORTRIGHT CAPITAL PARTNERS                      :
 LP, et al.,                                     :
                                                 :
                        Plaintiffs,              :          16cv7619
                                                 :
                -against-                        :          OPINION & ORDER
                                                 :
 INVESTCORP INVESTMENT ADVISERS                  :
 LIMITED,                                        :
                                                 :
                        Defendant.               :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Kortright Capital Partners LP and its co-founders Matthew Taylor and Ty

Popplewell (collectively, “Kortright”) bring this diversity action against Investcorp Investment

Advisers Limited (“Investcorp”). Investcorp moves for summary judgment on Kortright’s

remaining negligent misrepresentation claim. For the reasons that follow, Investcorp’s motion

for summary judgment is denied.

                                        BACKGROUND

               The latest chapter of this commercial dispute comes on the eve of trial following

this Court’s dismissal of the bulk of Kortright’s claims and denial of leave to amend the

complaint. See Kortright Capital Partners LP v. Investcorp Inv. Advisers Ltd. (“Kortright I”),

257 F. Supp. 3d 348 (S.D.N.Y. 2017); Kortright Capital Partners LP v. Investcorp Inv. Advisers

Ltd. (“Kortright II”), 327 F. Supp. 3d 673 (S.D.N.Y. 2018). The underlying facts are set forth in

those decisions. As relevant to this motion, Kortright and Investcorp entered into a Project

Agreement in 2013 under which Investcorp agreed to invest its capital and its clients’ capital in

Kortright funds and market those funds to new investors in exchange for economic benefits that
Investcorp would receive as a seed investor. In 2015, Kortright began discussions with non-

party Man Group about transitioning the existing Kortright funds to the Man Group umbrella or,

in the alternative, having Taylor and Popplewell join Man Group as employees to manage funds

allocated by Man Group while winding down the Kortright funds.

               In the April 2016 discussions with Taylor that underlie Kortright’s negligent

misrepresentation claim, one of Investcorp’s managing directors confirmed Investcorp’s

preference for moving the Kortright funds into Man Group and proposed that Investcorp leave its

clients’ capital invested with Kortright while withdrawing its own capital. Negotiations among

Man Group, Kortright, and Investcorp culminated in a series of contracts executed on June 16,

2016. Kortright and Man Group entered into the Man Transaction Agreement, which contained

certain conditions precedent to Man Group’s obligation to consummate the transaction. (See

Declaration of Christopher M. Joralemon in Support of Investcorp’s Motion for Summary

Judgment, ECF No. 107 (“Joralemon Decl.”), Ex. D (“Man Transaction Agreement”).) At the

same time, Kortright and Investcorp agreed to terminate the Project Agreement and executed a

Revenue Sharing Agreement that allowed Investcorp to share certain revenues from the Kortright

funds as long as Investcorp maintained a certain level of capital investment. (See Joralemon

Decl., Ex. E (“Termination Agreement”), Ex. R (“Revenue Sharing Agreement”).)

               On June 17, 2016, Kortright informed its investors of the Man Transaction and

sought their consent to transfer their investments to Man Group. Investcorp initially returned

consent forms providing its affirmative consent, only to inform Kortright one week later that it

could not consent. Ultimately, the Man Transaction failed to close.

                                      LEGAL STANDARD

               Summary judgment is proper only when, viewing the evidence in the light most



                                                2
favorable to the non-movant, “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court is not “to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158, 162 (2d Cir. 2006)

(citing Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986)). The “mere existence of a scintilla

of evidence” is insufficient to defeat summary judgment; rather, there must be enough “evidence

on which the jury could reasonably find for the plaintiff.” Liberty Lobby, 477 U.S. at 252.

                                           DISCUSSION

               A claim for negligent misrepresentation under New York law requires the

plaintiff to demonstrate that (1) “the defendant had a duty, as a result of a special relationship, to

give correct information”; (2) “the defendant made a false representation that he or she should

have known was incorrect”; (3) “the information supplied in the representation was known by

the defendant to be desired by the plaintiff for a serious purpose”; (4) “the plaintiff intended to

rely and act upon it”; and (5) “the plaintiff reasonably relied on it to his or her detriment.”

Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 114 (2d Cir. 2012); accord Mandarin

Trading Ltd. v. Wildenstein, 944 N.E.2d 1104, 1109 (N.Y. 2011).

               Kortright’s negligent misrepresentation claim arises from Investcorp’s April 2016

statements indicating its preference for moving the Kortright funds to Man Group and its

willingness to continue its clients’ investment in Kortright while redeeming its own capital. The

question presented on this summary judgment motion is whether Kortright reasonably relied on

the April 2016 representations to its detriment, which encompasses both reasonable reliance and

proximate causation. See Meyercord v. Curry, 832 N.Y.S.2d 29, 30-31 (N.Y. App. Div. 2007)

(explaining that to show detrimental reliance, a plaintiff “must show both the defendant’s



                                                  3
misrepresentation induced plaintiff to engage in the transaction in question (transaction

causation) and that the misrepresentations directly caused the loss about which plaintiff

complains (loss causation)” (citations and quotation marks omitted)). Investcorp stakes its

summary judgment motion on legal arguments that turn on the interpretation of the Man

Transaction Agreement and the agreements between Kortright and Investcorp. Accordingly, this

Court cabins its analysis to whether Investcorp’s arguments mandate dismissal as a matter of law

for lack of reliance or causation without determining whether Kortright has established those

elements or whether Investcorp is entitled to judgment as a matter of law for other reasons.

I.     Reasonable Reliance

               In assessing the reasonableness of a plaintiff’s alleged reliance, courts typically

“consider the entire context of the transaction, including factors such as its complexity and

magnitude, the sophistication of the parties, and the content of any agreements between them.”

Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 195 (2d Cir. 2003).

Investcorp’s argument principally rests on the following syllogism: (1) the Revenue Sharing

Agreement does not incorporate Investcorp’s alleged April 2016 representations that it would

keep its clients’ capital invested with Kortright; (2) the Revenue Sharing Agreement contains a

merger clause that integrates the entire agreement between the parties; and (3) thus, Kortright

may not reasonably rely on the April 2016 representations as a matter of law. Stated differently,

Investcorp asserts that the existence of written agreements that govern the contractual

relationship between Kortright and Investcorp precludes reliance on any representation not

explicitly reflected in those agreements.

               As an initial matter, New York law generally provides that “the conflict between

the provisions of [a] written contract and the oral representations negates the claim of reliance on



                                                 4
the latter.” Bango v. Naughton, 584 N.Y.S.2d 942, 944 (N.Y. App. Div. 1992); see also Vestal

v. Portillo, 72 N.Y.S.3d 610, 615 (N.Y. App. Div. 2018). But this principle does not apply

because Kortright does not seek to enforce Investcorp’s extra-contractual April 2016

representations or otherwise use them to contradict or escape the terms of its written agreements

with Investcorp. Rather, the crux of Kortright’s negligent misrepresentation claim is that those

April 2016 representations induced it to engage in the transactions at issue in this action by

entering into the June 2016 agreements. Cf. Kortright I, 257 F. Supp. 3d at 356 (noting

Kortright’s concession that “the Termination and Revenue Sharing Agreements do not contain

misstatements themselves,” but that “the agreements reflect their reliance on Investcorp’s April

2016 statements”).

               Moreover, absent a sufficiently specific disclaimer of the existence of or reliance

on the April 2016 representations, Kortright is not precluded as a matter of law from claiming

reliance on those representations. See Mfrs. Hanover Tr. Co. v. Yanakas, 7 F.3d 310, 315 (2d

Cir. 1993); accord Smith v. Fitzsimmons, 584 N.Y.S.2d 692, 695 (N.Y. App. Div. 1992). Such a

rule is grounded in the notion that “where a party specifically disclaims reliance upon a

particular representation in a contract,” it cannot reasonably “claim it was fraudulently induced

to enter into the contract by the very representation it has disclaimed reliance upon.” Harsco

Corp. v. Segui, 91 F.3d 337, 345 (2d Cir. 1996) (citing Danann Realty Corp. v. Harris, 157

N.E.2d 597 (N.Y. 1959)). Here, none of the merger clauses in the operative agreements between

the parties specifically disclaim the existence of or reliance on the April 2016 representations or

any other representations. (See Termination Agreement § 4.3; Revenue Sharing Agreement

§ 5.11.) Thus, this Court holds that the Termination Agreement and Revenue Sharing

Agreement (whatever its legal effect) do not render Kortright’s reliance unreasonable as a matter



                                                 5
of law. Accord, e.g., White v. Davidson, 55 N.Y.S.3d 223, 224-25 (N.Y. App. Div. 2017);

Laduzinski v. Alvarez & Marsal Taxand LLC, 16 N.Y.S.3d 229, 233 (N.Y. App. Div. 2015).

               The precedent Investcorp cites does not mandate a contrary conclusion. The

Second Circuit has stated in the securities fraud context that “[w]here the plaintiff is a

sophisticated investor and an integrated agreement between the parties does not include the

misrepresentation at issue, the plaintiff cannot establish reasonable reliance on that

misrepresentation.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 105 (2d Cir. 2007).

But nested within this sweeping pronouncement is a more nuanced application of New York law.

In particular, the line of cases referenced in ATSI Communications recognizes that to preclude

reliance on extra-contractual representations, a fully integrated agreement must, for example,

disavow the existence of or reliance upon particular representations or any representations not

explicitly listed in the agreement. See Emergent Capital Inv. Mgmt., 343 F.3d at 195; Harsco

Corp. v. Segui, 91 F.3d 337, 345-48 (2d Cir. 1996). In applying this principle, these cases are

entirely consistent with the teachings of New York’s intermediate appellate courts. See Basis

Yield Alpha Fund (Master) v. Goldman Sachs Grp., Inc., 980 N.Y.S.2d 21, 28 (N.Y. App. Div.

2014) (“The law is abundantly clear in this state that a [plaintiff’s] disclaimer of reliance cannot

preclude a claim of justifiable reliance on the [defendant’s] misrepresentations or omissions

unless (1) the disclaimer is made sufficiently specific to the particular type of fact misrepresented

or undisclosed; and (2) the alleged misrepresentations or omissions did not concern facts

peculiarly within the seller’s knowledge” (citations omitted)).

               Finally, because the merger clauses in the Termination Agreement and Revenue

Sharing Agreement lack sufficient specificity to bar reliance on the April 2016 representations,

this Court does not reach the issues of whether Kortright should have further investigated



                                                  6
Investcorp’s willingness to leave its clients’ capital invested or whether such information was

peculiarly within Investcorp’s knowledge. Cf., e.g., Basis Yield, 980 N.Y.S.2d at 29-30

(explaining that even a sufficiently specific disclaimer might not preclude reliance if the facts are

peculiarly within the defendant’s knowledge); accord Tahini Invs., Ltd. v. Bobrowsky, 470

N.Y.S.2d 431, 433 (N.Y. App. Div. 1984). And in any event, New York courts have stated that

“a plaintiff is required to make ‘additional inquiry’ only if it ‘has hints of [a misrepresentation’s]

falsity.’” Loreley Financing (Jersey) No. 3, Ltd. v. Morgan Stanley & Co., 47 N.Y.S.3d 252,

253 (N.Y. App. Div. 2017) (citing ACA Fin. Guar. Corp. v. Goldman, Sachs & Co., 32 N.E.3d

921, 923 (N.Y. 2015); see also Centro Empresarial Cempresa S.A. v. Am. Movil, S.A.B. de

C.V., 952 N.E.2d 995, 1002 (N.Y. 2011).

II.    Causation

               Loss causation “is the causal link between the alleged misconduct and the

economic harm ultimately suffered by the plaintiff.” Lentell v. Merrill Lynch & Co., 396 F.3d

161, 172 (2d Cir. 2005) (citations and quotation marks omitted); accord Glidepath Holding B.V.

v. Spherion Corp., 590 F. Supp. 2d 435, 457 (S.D.N.Y. 2007) (explaining that loss causation is

“causation in the traditional ‘proximate cause’ sense—the allegedly unlawful conduct caused the

economic harm” (citations omitted)). To establish loss causation, “a plaintiff must prove that the

‘subject of the fraudulent statement or omission was the cause of the actual loss suffered.’”

Basis PAC-Rim Opportunity Fund (Master) v. TCW Asset Mgmt Co., 48 N.Y.S.3d 654, 656

(N.Y. App. Div. 2017) (citation and quotation marks omitted) (emphasis in original). The “loss

complained of [must be] a direct result of the defendant’s wrongful actions and independent of

other causes.” Revak v. SEC Realty Corp., 18 F.3d 81, 90-91 (2d Cir. 1994). Stated differently,

factors that may undermine a claim of causation include a lack of foreseeability, the intervention



                                                  7
of other independent causes, and the lack of “factual directness of the causal connection.” First

Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 769 (2d Cir. 1994).

               Here, Investcorp’s April 2016 representations concern Investcorp’s willingness to

leave its clients’ capital invested in Kortright. Thus, Kortright’s causation theory largely hinges

on whether Investcorp’s redemption of client capital proximately caused the Man Transaction to

fail. Investcorp contends that any misrepresentations that it would leave client capital invested

could not have scuttled the Man Transaction based on the text of the Man Transaction

Agreement. In particular, it asserts that a provision in that agreement unambiguously evinces

Kortright and Man Group’s understanding that the votes of any Kortright investor that redeems

its investment prior to closing would not count toward the Kortright investor consent on which

Man Group’s obligation to close the transaction was conditioned. Although Kortright disputes

Investcorp’s interpretation of the Man Transaction Agreement, the proper interpretation of that

agreement is not dispositive as to whether Investcorp’s failure to leave its clients’ capital

invested bears a sufficient causal connection for purposes of Kortright’s remaining tort claim.

Cf. Channel Master Corp. v. Aluminum Ltd. Sales, Inc., 151 N.E.2d 833, 836 (N.Y. 1958) (“The

present action is in tort, not contract, depending not on the agreement between the parties, but

rather upon deliberate misrepresentation of fact, relied upon by the plaintiff to his detriment. In

other words, the ‘legal relations’ binding the parties are created by the utterance of a falsehood

‘within a fraudulent intent’ and by reliance thereon and the cause of action is entirely

‘independent of contractual relations between the parties.’” (internal citations omitted)).

               In particular, Kortright proffers deposition testimony from Kortright and Man

Group representatives indicating that the Man Transaction failed to close solely because

Investcorp redeemed its clients’ investment in Kortright and that the existence of the Man



                                                  8
Transaction itself was fundamentally premised on the continued investment of Investcorp’s

clients. (See Declaration of Jason M. Halper, ECF No. 122 (“Halper Decl.”), Exs. 4, 7, 14.)

Investcorp counters principally with the rule that “[e]vidence outside the four corners of the

document as to what was really intended but unstated or misstated is generally inadmissible to

add to or vary the writing.” W.W.W. Assocs. v. Giancontieri, 566 N.E.2d 639, 642 (N.Y. 1990).

However, courts have relaxed the application of the parol evidence rule where the action sounds

in tort as opposed to an action pursuant to a contract or to enforce contractual obligations. See

Oxon Italia S.p.A. v. Farmland Indus., Inc., 546 F. Supp. 681, 687 (S.D.N.Y. 1982) (citing

Centronics Fin. Corp. v. El Conquistador Hotel Corp., 573 F.2d 779, 782 (2d Cir. 1978) (“[I]t is

a generally accepted principle that the parol evidence rule is not to be strictly applied when such

noncontractual claims are asserted.”).

                  Thus, while the parties also spar over whether Investcorp as a non-party may

invoke the parol evidence rule to bar consideration of evidence extrinsic to the Man Transaction

Agreement between Kortright and Man Group, this Court need not reach that question on this

motion. To the extent that Kortright does not seek to offer the deposition testimony to vary or

contradict the terms of the Man Transaction Agreement or otherwise enforce the terms of that

agreement,1 such evidence may be considered for purposes of determining whether the

redemption of Investcorp’s clients’ capital proximately caused plaintiffs’ damages for purposes

of Kortright’s tort claim. Cf. Phalen v. Vineyard L.V., Inc., 683 N.Y.S.2d 615, 616 (N.Y. App.

Div. 1998) (concluding that certain testimony was permissible parol evidence where it “merely



1
         On this score, Investcorp relies on a raft of cases that affirm a trial court’s exclusion of extrinsic evidence
to determine the meaning or vary the terms of an unambiguous contract. However, these authorities are inapposite
because they concern claims brought pursuant to or to enforce a contract. See, e.g., Omni Quartz, Ltd. v. CVS
Corp., 287 F.3d 61, 62 (2d Cir. 2002); Int’l Klafter Co. v. Cont’l Cas. Co., 869 F.2d 96, 97 (2d Cir. 1989); S. Rd.
Assocs., LLC v. Int’l Bus. Machs. Corp., 826 N.E.2d 806, 837 & n.2 (N.Y. 2005); Namad v. Salomon Inc., 543
N.E.2d 722, 752-53 (N.Y. 1989).

                                                            9
explained the purpose of [an insurance policy] and the intent of the principals in purchasing the

policy in relation to two collateral agreements”).

                Ultimately, “summary judgment is proper only when, if all permissible inferences

and credibility questions are resolved in favor of the party against whom judgment is sought,

‘there can be but one reasonable conclusion as to the verdict,’ i.e., ‘it is quite clear what the truth

is.’” Rogoz v. City of Hartford, 796 F.3d 236, 246 (2d Cir. 2015) (internal citations omitted).

And in particular, “[p]roximate cause is almost invariably a factual issue . . . for the trier of fact

to determine.” Haibi v. 790 Riverside Drive Owners, Inc., 64 N.Y.S.3d 22, 24 (N.Y. App. Div.

2017); cf. Altamirano Bermejo v. Khaydarov, 63 N.Y.S.3d 107, 109 (N.Y. App. Div. 2017)

(explaining that proximate cause “may be decided as a matter of law where only one conclusion

may be drawn from the established facts” (citations omitted)). The record, including the

testimony by Kortright and Man Group representatives, bespeaks some ambiguity in the role that

Investcorp’s failure to keep client capital invested played in causing certain closing conditions to

fail. But the directness of the causal connection between alleged misrepresentation and harm—

and the credibility and reliability of Kortright’s deposition testimony—are matters to resolve at

trial. See Reyes v. Lincoln Auto. Fin. Servs., 861 F.3d 51, 55 (2d Cir. 2017); Fincher v.

Depository Tr. & Clearing Corp., 604 F.3d 712, 725 (2d Cir. 2010).

                                           CONCLUSION

                For the foregoing reasons, Investcorp’s motion for summary judgment is denied.

The Clerk of Court is directed to terminate the motion pending at ECF No. 101.

Dated: December 4, 2018
       New York, New York




                                                  10
